Citation Nr: 0840518	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include intervertebral disc disease.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for renal cancer, claimed as secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been submitted to reopen 
previously denied claims of service connection for renal 
cancer and a low back disorder.

The veteran appeared before the undersigned at a 
videoconference hearing in January 2007.  A transcript of 
this hearing is of record.

In July 2007, the Board reopened the claim of service 
connection for a low back disorder and remanded it for 
further evidentiary development.  The issue of service 
connection for a low back disorder was also remanded for 
additional development.  All of the requested development has 
been accomplished.


FINDINGS OF FACT

1.  A current low back disability, namely chronic lumbosacral 
strain, is related to active duty service.

2.  Current intervertebral disc disease is unrelated to 
active duty service.

3.  Service connection for renal cancer was denied in April 
1994 and February 1999 RO decisions because renal cancer was 
not shown in service and there was no medical evidence which 
linked renal cancer to military service or any herbicide 
exposure therein.

4.  Evidence submitted since the February 1999 decision is 
redundant of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Chronic lumbosacral strain was incurred in active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303(a) (2008).

2.  Intervertebral disc disease was not incurred in active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303(a) (2008).

3.  April 1994 and February 1999 RO decisions that denied 
entitlement to service connection for renal cancer are final.  
Evidence received since the February 1999 RO decision is not 
both new and material; and the claim of service connection 
for renal cancer is not reopened.  38 U.S.C.A. §§ 5108, 
7105(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  



Duties to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet App. 1 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  

VA initially provided VCAA notice in correspondence sent to 
the veteran in January 2004.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  However, this letter was defective 
as it did not describe what evidence would be necessary to 
substantiate that element(s) required to establish service 
connection that was found insufficient in the previous 
denial, pursuant to the recent holding in the Kent decision; 
and did not inform the veteran of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

Corrective VCAA was sent to the veteran in letters of 
December 2006 and August 2007.  Following the issuance of 
proper notice, the claims were readjudicated in a July 2007 
Board decision and an August 2008 supplemental statement of 
the case (SSOC), thereby curing any notice or timing 
deficiencies.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the veteran's service medical 
records, VA and private medical treatment records, and 
reports from VA examinations.  The veteran has not identified 
any outstanding records for VA to obtain that were relevant 
to the claim and the Board is likewise unaware of such.  

Service Connection 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden, 381 F.3d 1163 
(Fed. Cir. 2004); see Caluza, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

With chronic diseases shown in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Thus, 38 C.F.R. § 3.303(b), 
provides an alternative method of establishing the second and 
third Shedden/Caluza element through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage, 10 Vet. 
App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet).  Lay persons are not, 
however, competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu, 2 Vet. App. 492, 494 
(1992).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain chronic 
diseases, such as arthritis and nephritis, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service medical records show that upon entering military 
service, the veteran reported a history of recurrent back 
pain.  Upon physical examination in May 1967, no defects of 
the spine were noted.  There is a single note that reflects a 
complaint of low back pain in August 1967.  A physical 
evaluation was negative and the diagnosis was low back muscle 
strain.  No further complaint or treatment of low back pain 
was reported.  A March 1968 separation physical examination 
report shows no defects of the spine.

The record contains no further clinical evidence of back 
problems until December 1977 when the veteran sought VA 
outpatient treatment for back pain after having moved a piece 
of heavy furniture and developed sudden severe low back pain.  
A diagnosis of lumbosacral strain was provided.  Additional 
post-service VA and private medical treatment records show 
ongoing complaint and treatment for low back pain, from the 
mid-1990s to the present.  These records, which also include 
a July 1997 VA examination report, reflect findings of 
chronic degenerative disc problems at the lumbosacral level 
including lumbar discogenic disease and degenerative 
arthritis.  The evidentiary file also contains records 
pertinent to the veteran's claim for disability benefits from 
the Social Security Administration (SSA).  These records are 
largely duplicative of the VA and private treatment records 
in the VA claims file.  

In support his claim, the veteran proffered medical opinions 
from private physicians.  In a September 1999 letter, Dr. C. 
wrote that the veteran reported an injury in service, which 
had triggered present complaints referable to his lumbar 
area.  Dr. C. opined that "certainly, this trauma could have 
precipitated the cascade of events which led to his present 
condition...."  In a February 2000 letter, Dr. N. noted, in 
passing, that the veteran's spinal condition was the result 
of an old injury and degenerative changes.  

A VA examination was performed in March 2008.  The veteran 
related a history of having been struck in the back with a 
combat stick during a training exercise in service.  He also 
reported that basic training involved performing sit-ups, 
heavy weight-bearing exercises, including carrying other 
soldiers during rescue exercises.  He reported current 
symptoms of pain in his lumbar vertebral bone column and in 
the bilateral para-spinal muscles, with radiating pain, 
numbness and tingling down both lower extremities.  A 
physical examination showed limited motion of the spine with 
pain.  

The examiner provided diagnoses of chronic lumbosacral strain 
and degenerative disc/joint disease, lumbosacral spine.  The 
symptoms attributable to the chronic lumbosacral strain were 
bilateral para-spinal low back muscle tenderness and muscle 
spasm, and muscle spasm with stiffness causing limitation of 
motion.  The symptoms attributable to the degenerative 
disc/joint disease, lumbosacral spine were sharp low back 
pains, lumbar radiculopathy, and paresthesias.  

The examiner opined that the lumbosacral strain was at least 
as likely as not related to military service because the back 
strain was diagnosed following stress of physical training 
and heavy weight bearing exercise during active service.  The 
examiner opined that the degenerative disc/joint disease was 
not related to military service because the injury sustained 
in service was a lumbar muscle strain, with no record of any 
bone, joint, or disc disorder at that time.     

In the instant appeal, there clearly is evidence of a current 
back disorder- lumbosacral strain (and degenerative 
disc/joint disease).  The veteran has reported an in-service 
injury and the service treatment records show findings of low 
back strain.  The veteran also testified to a continuity of 
low back pain since the injury.  The Board has found his 
testimony to be credible.  Finally, there are medical 
opinions which demonstrate an etiological relationship 
specifically between the current lumbosacral strain and the 
in-service injury and diagnosis.  Thus, all of the criteria 
for a service connection for lumbosacral strain have been 
met.

While it is true that a history of back pain was reported on 
the examination for entrance into service, no defects were 
noted on that examination, and the veteran is presumed to 
have been in sound condition when he entered service.  
38 U.S.C.A. § 1111 (West 2002).

The VA examiner provided a negative nexus opinion with regard 
to the current intervertebral disc disease and the private 
physicians did not provide specific opinions as to that 
disability.  The veteran's report of a continuity of 
symptomatology is competent, but he lacks the medical 
expertise to say that those symptoms represented 
intervertebral disc disease.  Further, there were no findings 
of disc disease in service or for many years thereafter.  
Hence, the weight of the evidence is against the grant of 
service connection for intervertebral disc disease.

In short, the Board finds that the criteria for establishing 
service connection for chronic lumbosacral strain, but not 
intervertebral disc disease, have been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  Resolving any doubt in favor 
of the veteran, the claim of service connection is granted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-57 (1990).

New and Material Evidence

In April 1994 and February 1999 decisions, the RO denied 
service connection for renal cancer, claimed as secondary to 
Agent Orange.  Renal cancer was not diagnosed in service, 
within one year thereof, and had not been related to active 
service, including any herbicide exposure therein.  The 
veteran did not file an appeal within one year of the RO's 
decision and it became final.  38 U.S.C.A. § 7105.  The 
veteran now argues that his claim should be reopened and 
granted on the merits.

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received the decision becomes final.  38 
U.S.C.A. § 7105.  Final decisions will be reopened on receipt 
of new and material evidence.  38 U.S.C.A. § 5108.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a), which define "new 
and material evidence," were revised, effective August 29, 
2001.  The instant claim to reopen was filed after that date.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim. 

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The February 1999 decision is the last prior final denial of 
the claim.  At the time of the 1999 decision, the evidence 
consisted of service records; a May 1982 Agent Orange 
examination report; VA inpatient records related to a 
nephrectomy in October 1993; and VA outpatient treatment 
records dated from January 1995 to October 1996.  

The service medical records were negative for a diagnosis of 
renal cancer or nephritis.  The veteran's DD 214, certificate 
of discharge from service, confirms his service in Vietnam.  
The Agent Orange examination report shows the veteran 
endorsed mild exposure to herbicides in service.  The report 
did not reflect findings of renal cancer.  

VA inpatient treatment records show a diagnosis of renal 
carcinoma in October 1993, with removal of the right kidney 
in November 1993.  VA outpatient records show treatment for 
multiple medical problems and reference a history of right 
nephrectomy.  

Evidence added to the record since the February 1999 RO 
decision includes SSA records; VA outpatient treatment 
records from July 2003 to December 2003; August 2005 and 
August 2008 correspondence from Dr. C., the veteran's private 
physician; and a transcript of the veteran's January 2007 
videoconference testimony.

SSA records, which are merely duplicative of the VA and 
private treatment records, note the history of right 
nephrectomy and treatment for other health problems.  The VA 
outpatient records show treatment for multiple medical 
problems and note the history of previous right nephrectomy.  
The correspondence from Dr. C. notes the November 1993 right 
nephrectomy for renal cell carcinoma and a June 2000 partial 
nephrectomy of the left kidney for renal cell carcinoma.  His 
letter also states "Please consider this patient as a 
possible casualty of this agent if you feel it is related to 
Agent Orange."  The January 2007 hearing transcript reflects 
the veteran's contentions that a relationship exists between 
his renal cancer and exposure to herbicides in service.    

As indicated, the veteran's claim of service connection was 
previously denied because renal cancer was not diagnosed in 
service, within one year thereof, and had not been related to 
active service, including any herbicide exposure therein.  

The newly submitted VA outpatient treatment and SSA records 
are largely redundant of evidence already considered by the 
RO at the time of the last denial.  While the newly submitted 
evidence shows a current disability, that element of service 
connection was previously established.  The evidence does 
not, however, relate to a previously unestablished element 
needed to substantiate the claim, (i.e., evidence that the 
disability was etiologically related to the veteran's active 
duty service); and thus it is not material.  

Dr. C.'s statement (that "the renal cancer should be 
considered as a possible casualty of this agent, if [the 
Board] feels it is related to Agent Orange") is not 
considered to be material evidence, as it does not provide 
competent evidence of a link between the renal cancer and 
military service, including herbicide exposure therein.  It 
does not raise a reasonable possibility of substantiating the 
claim.

Finally, while the veteran's testimony has been added to the 
record, it is duplicative of previous arguments and is 
insufficient to establish a reasonable possibility of 
substantiating the claim.  Although the veteran is competent 
to describe symptoms he experienced due to his renal cancer, 
as a lay person he is not competent to render a medical 
diagnosis or an opinion concerning the medical causation of 
such.  Therefore, his statements regarding the etiology of 
his renal cancer are neither new, nor material.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

For these reasons, the Board finds that new and material 
evidence has not been submitted.  Accordingly, the claim is 
not reopened.


ORDER

Service connection for a low back disability, namely chronic 
low back strain, is granted.

Service connection for intervertebral disc disease is denied.

New and material evidence has not been presented and the 
claim of service connection for renal cancer is not reopened. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


